DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 16-22, 24, 29-30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Laurent et al. (US 2006/0047242 A1).

With regard to claim 16 and 17, Laurent discloses A kit for delivering an agent to a mammal, comprising: a microdevice (Fig. 7a and 7b) comprising a structure selected from microneedles (400), microblades, microknives, and combinations thereof; a wet formulation (in reservoir 284) comprising a bioactive agent; a mechanical mechanism (plate on which microneedles 400  are attached, better seen in Fig. 4, microneedlse are attached to a flat plate, this plate provides an even force across the microneedles when depressed in order to drive them into the skin) to provide for a perforation force to the microdevice (the plate provides an even surface such that when depressed provides and even for that drives microneedles into the skin) and for opening up discreet channels into the stratum corneum of the mammal ([0052]), wherein a separate driving force (swellable reservoir 282 and aqueous reservoir 281 when mixed swell in order to create a force that drives the wet formulation through holes created by the microdevice, [0051], [0052]) is configured to drive the wet formulation through the discreet channels in the stratum corenum (this driving force that is created by the mixture of two agents is considered a driving force created by a concentration gradient) and an occlusive layer (270, [0051]).
With regard to claim 18, Laurent discloses further comprising an applicator (the applicator consists of the backing on which the microneedles are attached that allow a user to push the microneedles of the microdevice into the skin) of the microdevice for applying the microdevice to an area of skin of a mammal.
With regard to claim 19, Laurent discloses said driving force is effective for driving the bioactive agent to transport through the stratum corneum of the area of the skin into the mammal ([0051], [0052]).
With regard to claim 20, Laurent discloses wherein the mammal has a medical condition, wherein the agent is a natural or synthetic vaccine selected from the group consisting of proteins, peptides, paclitaxel, docetaxel, vaccines, protein vaccines, peptide vaccines, gene vaccines and DNA vaccines ([0024]), and wherein the vaccine is against influenza (flu), diphtheria, tetanus, pertussis (DTaP), measles, mumps, rubella (MMR), hepatitis B, polio, haemophilus influenzae type b, chickenpox, tuberculosis, anthrax, yellow fever, rabies, AIDS, cancers, meningococcus, SARS and cholera ([0024]).
With regard to claim 21, Laurent discloses wherein the formulation comprises elastic liposomes encapsulating the agent ([0036]).
With regard to claim 22, Laurent discloses wherein the formulation does not comprises elastic liposomes ([0036], liposomes are only one delivery method and not required by device taught in Laurent, therefore the negative limitation is taught by Laurent as it teaches a delivery method not using liposomes).
With regard to claim 24, Laurent discloses wherein the formulation is a topical or systemic delivery formulation selected from a skin patch, cream, ointment, or lotion ([0008]).
With regard to claim 29, Laurent discloses wherein the applicator is a mechanical applicator  (the applicator consists of the backing on which the microneedles are attached that allow a user to push the microneedles of the microdevice into the skin) of the microdevice for applying the microdevice to an area of skin of a mammal).
With regard to claim 30, Laurent discloses wherein the formulation is a wet skin patch ([0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2006/0047242 A1) in view of Helmus (US 2007/0048383 A1).
With regard to claim 23, Laurent teach the claimed invention except for deformable nanoparticles.
Helmus teaches the use of deformable nanoparticles ([0034]) being delivered via liposomes ([0052]). Thus, because Laurent teaches the use of liposomes to delivery an active agent, the liposomes of Laurent may be filled with deformed nanoparticles. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent with the deformed nanoparticles as taught by Helmus as substituting one active agent for another is well known in the art and would not alter the overall function of the device. 

Claims 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2006/0047242 A1) in view of Xu (US 2005/0261632 A1).
With regard to claim 26, Laurent teaches formulation selected from a skin patch, cream, ointment, or lotion (Laurent, [0008]). 
However, Laurent do not teach for a pain relieving agent. 
Xu teaches the delivery a paint relieving agent comprising lidocaine ([0049]) via a microneedle device (Fig. 1). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent with the pain relieving agent comprising lidocaine as taught by Xu because substituting one active agent for another is well known in the art and does not alter the overall function of the device. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-24, 26-27, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Laurent teaches the claim as amended as it provides a mechanical mechanism (plate holding microneedles) that provides for an even driving force of the microneedles into the skin. And separately, Laurent teaches a driving force created by the swellable reservoir that provides a force for driving the active agent into the skin. If Applicant were to further elaborate on the two separate forces and provide further structural guidance on the mechanical mechanism that provides a perforation force, the rejection could be overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783